PER CURIAM:
The claimant brings this action for compensation for items of property that he alleges were stolen while in the custody at the State Penitentiary at Mt. Olive. On its own motion, the Court consolidated this claim together with CC-96-308, a previous claim alleging improper disbursement from the claimant’s Inmate Trustee Account. The Court takes official notice of the proceedings heretofore conducted in CC-96-308 and incorporates those proceedings in this claim.
The chain of events giving rise to these claims is as follows. On or about February 2, 1996, $750.00 was removed from the claimant’s inmate account by way of a forged voucher. It was uncontroverted that the neither the signature of the claimant nor the approving correctional officer were valid. The claimant filed a claim for compensation and by order entered March 4, 1997, the Court dismissed the claim without prejudice pending further investigation by respondent. Pursuant to an in-house investigation and administrative hearing, another inmate was ordered to pay restitution in the amount of $500.00, of which only approximately $80.00 has been paid.
On January 12, 1998, the claimant filed a second claim alleging that a color printer and approximately fifteen computer games were taken from his cell on or about January 20, 1996, when the claimant was placed in administrative lock up.
The evidence adduced at hearing established that the claimant filed a grievance with respondent regarding these missing items. The claimant submitted into evidence receipts in the amount of $1,114.96 for the games and further testified that the printer was worth $500.00. The respondent’s position was that these items of property were being held as evidence pending a criminal investigation of the claimant relating to activities while incarcerated.
The Court, after review of the record in both claims, finds as follows: Regarding the first claim for the $750.00 forged voucher, the respondent has ordered restitution in the amount of *118$500.00 and the Court will not substitute its judgment in this matter. The Court makes an award in the amount of $250.00 to the claimant, which amount represents the loss sustained by the claimant.
Regarding the second claim, the Court is of the opinion that the property at issue has been withheld for the purposes of an ongoing criminal investigation. Respondent’s Exhibits Nos. 1 and 2 substantiate the respondent’s position. Therefore, the Court is of the opinion that any decision necessarily must be held in abeyance until the investigation is completed. The Court directs the Clerk of the Court to obtain a copy of the report stating the results of the investigation when it is filed with the respondent State agency by the proper authorities.
Award of $250.00.